DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 26-30 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over patent no. 6,155,772 to Beale.
	Regarding claims 21-23, 26-30 and 33, the recited method steps of packing bulk material is considered to be obvious to Beale, since Beale discloses all of the structural limitations of the claims as discussed below.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the apparatus of Beale as an alternate apparatus to perform the claimed method for the purpose of transporting bulk cargo.  
	Regarding claim 21-23, Beale discloses a soft-sided container (63) having sides (91-94 and col. 40, lines 64-68); a closable top (not numbered, but shown in fig. 5; Note: the top flaps shown covering the interior of the container is the closable top); a first quantity of bulk material (51); and wherein the first end of hold-in (107A) is secured to the first one of the plurality of sides (see fig. 4) and the second end is not secured to the plurality of sides (see fig. 4), and a second quantity of bulk material on the hold-in (not number, but shown in fig. 6; Note: the horse shoes are the second quantity of bulk material used to secure the unsecured end of the hold-in).
	Beale does not disclose the specific height range of the hold-in.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the 20-70% height range of the hold-in for the purpose of providing significant clearance from the bottom of the container and, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 26-30 and 33, Beale discloses a plurality of hold-ins (107-2).

Allowable Subject Matter
Claims 39 and 40 are allowed.
Claims 24, 25, 31, 32 and 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive.  Applicant argues Beale fails to disclose a “hold-in” and second bulk material.  The examiner disagrees because giving these limitations their broadest reasonable interpretation, Beale’s element [107A] and “horse shoes” meet these limitations.  Next, applicant argues that Beale fails to disclose the “means for gripping” limitation in claim 23.  The examiner disagrees because according to Webster’s Dictionary one definition of grip is to have control over something.  The examiner is of the opinion that Beale’s element [107A] performs this function by helping to keep the first quantity of bulk material in place.  In regard to applicant’s argument to claims 26 and 29, Beale clearly meets these limitations.      

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                                

Wbj.